Citation Nr: 0624096	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  02-18 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of gunshot 
wounds to the left elbow and left side and back, including 
scars and fracture of the left 11th rib, currently rated as 
10 percent disabling.     


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The appellant had active service from November 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  There is no evidence of the left elbow scar or the 
entrance scar of the gunshot wound to the left side and left 
back currently being unstable, poorly nourished, with 
repeated ulceration, tender, painful, measuring an area 144 
square inches or greater, or causing limitation of function 
of the affected part.

2.  The exit wound scar of the gunshot wound to the left side 
and left back is painful and tender to palpation, but does 
not cause limitation of function of the affected part.
   
3.  The evidence does not show that the appellant has more 
than slight muscle disability due to in-service injury.   

4.  The evidence does not show either removal or resection of 
any of the appellant's ribs.  


CONCLUSION OF LAW

The criteria for an increased rating for residuals of gunshot 
wounds to the left elbow and left side and back, including 
scars and fracture of the left 11th rib, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.56, 4.71a, 4.73, 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (as in effect prior to August 30, 2002, and 
thereafter).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

				      I.  Increased Rating 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Such is the 
case here.

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The appellant's residuals of gunshot wounds to the left elbow 
and left side and back, including scars and a fracture of the 
left 11th rib, are currently rated as 10 percent disabling 
under Diagnostic Code (DC) 7802, which pertains to scars.  
For purposes of clarification, it appears from the record 
that the wound to the left elbow was actually a shrapnel 
wound and not a gunshot wound.  

During the pendency of this appeal, the regulations relating 
to skin disabilities were amended effective August 30, 2002.  
See 67 FR 49,596 (July 31, 2002).  In keeping 
with VA practice and appropriate precedent, the rating agency 
should apply the version of the regulation that is most 
favorable to the veteran, since the regulations changed 
during the pendency of his appeal.  See VAOPGCPREC 7-03 
(2003).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

It is evident from a review of the claims folder that the RO 
has considered the new skin rating criteria.  For example, 
the October 2002 statement of the case listed both the old 
and new skin rating criteria.  Diagnostic Code (DC) 5297, 
pertaining to removal of ribs, was also listed.  In addition, 
it is also clear from the January 2006 supplemental statement 
of the case that the RO considered the regulations pertaining 
to muscle injuries.    

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2005).  Diagnostic Code 
7802 provides that scars other than head, face, or neck scars 
that are superficial and do not cause limited motion will be 
rated as 10 percent disabling for areas of 144 square inches 
or greater.  Notes following the rating criteria explain 
(1) scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. Part 4 (2005).  Diagnostic Code 7803 notes 
that unstable superficial scars are evaluated as 10 percent 
disabling.  Note (1) indicates that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) indicates that a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. Part 4 (2005).  Diagnostic Code 7804 
provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
states that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) states that in this 
case, a 10 percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation (See 38 C.F.R. § 
4.68 of this part on the amputation rule).  Diagnostic Code 
7805 directs that other scars shall be rated on the 
limitation of function of the affected part.  38 C.F.R. Part 
4 (2005).
              
Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent rating for a scar, regardless of size, that was 
superficial, poorly nourished, or characterized by repeated 
ulceration.  Diagnostic Code 7804 awarded 10 percent for a 
superficial scar that was tender and painful upon objective 
observation, regardless of size.  Diagnostic Code 7805 does 
not differ, directing that other scars be evaluated on the 
limitation of the function of the part affected.  38 C.F.R. 
Part 4 (2002).  

However, it is acknowledged that the appellant is claiming 
that there is muscle injury related to his in-service 
injuries and that, therefore, he is entitled to a compensable 
rating for such, separate from the service-connected scars.  

The criteria for classifying a muscle injury are set forth in 
38 C.F.R. § 4.56 (2005).  An open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately 
severe or severe.  

Slight disability of muscles involves simple wound of muscle 
without debridement or infection.  History and complaint 
would consist of service department record of superficial 
wound with brief treatment and return to duty and healing 
with good functional results.  There would be no cardinal 
signs or symptoms of muscle disability.  Objective findings 
would be a minimal scar.  There would be no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.  
Moderate disability of muscles would consist of through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
would consist of service department record or other evidence 
of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Objective 
findings would consist of entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue, and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Moderately severe disability of muscles would consist of 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint would 
consist of service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, and a record of consistent complaint of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings would consist of entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups and indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side would demonstrate positive 
evidence of impairment.  Finally, severe disability of 
muscles would consist of through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaint 
would consist of service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound and a record of consistent complaint of cardinal 
signs and symptoms of muscle disability, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings would consist of ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation would show loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  
Muscles would swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
would indicate severe impairment of function.  If present, 
the following would also signs of severe muscle disability: 
X-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and, induration or atrophy of an 
entire muscle following simple piercing by a projectile.
  
The relevant medical evidence includes a service medical 
record dated January 21, 1945 listed "SF chest," presumably 
meant to indicate shell fragment.  A service medical record 
dated January 24, 1945 stated that the appellant was admitted 
with a gunshot wound to the back, but did not list anything 
more specific.  A December 1945 rating decision stated that 
there was no record of treatment during service, but that on 
examination prior to discharge the appellant claimed a shell 
fragment wound to the left elbow on July 17, 1943 in New 
Guinea and a gunshot wound to the left side in January 1945 
in Luzon.  It was stated that examination showed a one inch 
scar on the left elbow, a one inch scar on the left side, and 
a one inch scar on the back, incurred in military service.  A 
May 1948 VA special chest examination report stated that the 
appellant gave a history of being wounded in January 1945 
through the side and back.  He reported that there was a 
through and through drainage of a rubber tubing, by which the 
wound was irrigated.  This, though, is not reflected in the 
service medical records.  Examination revealed two scars, one 
in the left side and one in the left back.  The entrance scar 
was 1cm in diameter and the exit scar was about 3cm in 
diameter.  They were noted to be well healed and freely 
movable.  It was noted that there was a bony defect of the 
11th rib.  Breath sounds over the base of the lung 
posteriorly and laterally were clear and distinct without any 
impairment.  It was stated that it was the opinion of the 
examiner that there was no perforating of the pleural cavity 
by the bullet.     

More recently, a July 20, 2002 VA examination report stated 
that the appellant reported having been shot in the left 
flank while in service and that the bullet exited the left 
lower back.  He stated that no stitches were placed at that 
time, that the wounds were bandaged, and that they healed 
well and required no further treatment.  The appellant stated 
that they were occasionally itchy, but that there was no 
tenderness or pain.  Upon examination, there was a 2.5cm 
linear, mildly depressed scar on the left mid back.  There 
was no adherence, ulceration, or breakdown of the skin.  
There was no underlying tissue loss, no keloid formation, no 
disfigurement or limitation of function.  He also had a 2.5cm 
linear, depressed scar on the left lower back.  There was no 
tenderness, adherence, ulceration, or breakdown of the skin, 
and no keloid formation.  There also was no limitation of 
function by the scar.  The appellant also had a T-shaped 3cm 
x 2cm depressed scar on the left elbow.  There was no 
tenderness, adherence, ulceration, breakdown of the skin, or 
underlying tissue loss, and no keloid formation.  There also 
was no limitation of function by the scar.  However, there 
was some mild disfigurement in the left elbow.  Additionally, 
he had a 1.7cm faint linear scar on the left flank.  There 
was no tenderness, adherence, ulceration, breakdown of the 
skin, underlying tissue loss, keloid formation, 
disfigurement, or limitation of function by the scar.  The 
Board notes that the appellant reported to the examiner that 
he suffered trauma to his left elbow when he fell while 
working at a VA hospital in 1983.  

A July 24, 2002 VA bones examination report stated that the 
appellant reported receiving bullet and shrapnel wounds to 
his left elbow and back in service.  He stated that his left 
elbow had not given him any trouble through the years, but 
that the left posterior upper back scars had caused him some 
pain.  Upon examination, it was stated that there was 3 inch 
scar over the lateral elbow that was well healed and not 
adherent.  He had full range of motion of the left elbow 
without pain.  He did not complain of pain on pressing the 
scar.  Over the thoracic area it was stated that there was a 
1 inch scar that was mildly tender over the left chest, 
approximately in the area of the 11th rib.  Inferior to this 
scar and slightly central it was stated that there was a 2 
inch scar that was also mildly tender.  These scars were not 
adherent and only mildly tender.  The appellant reported 
having had one thoracentesis done, which was stated to be 
drawing of the fluid out of the lung area.  However, there is 
no objective evidence that such was done.  In fact, the 
evidence of record shows that there was no perforation of the 
pleural cavity by the bullet.  The appellant stated that he 
had no further treatment.  The examiner stated that the 
appellant's condition seemed to be static.  

A March 2004 VA examination report stated that, upon 
examination, no scar could be found over the anterior chest 
area.  On the left thoracic area there was a 2 inch scar 
seen.  There was no tenderness over the rib cage on the left.  
The left elbow had full range of motion and there was no 
evidence of any scar present in that area.  It was stated 
that an X-ray taken in January 2003 revealed the healing of 
several ribs on the left side.  The examiner stated that he 
felt that the appellant had no residual functional impairment 
from the scars of the anterior chest, left posterior thoracic 
area, or the left elbow.        

Finally, a February 2006 VA examination report stated that, 
upon physical examination, there was a scar on the 
appellant's left side and a scar on the left back.  Both were 
well healed and freely movable.  The stressing of his 
latissimus dorsi musculature, obliquus externus musculature, 
and serratus posterior musculature had normal function 
despite pain.  The entrance scar was 1cm in diameter and the 
exit scar was 3cm in diameter.  He had a prominence over his 
left rib from a healed fracture.  The examiner noted that 
records in the claims folder revealed that the gunshot wound 
did not violate the chest wall or the pleural cavity.  He was 
unable to note any tissue loss in comparison between his left 
and right intercostal musculature.  The entrance wound was 
"nonsensitive" to palpation, but the exit wound had some mild 
tenderness to palpation.  No adhesions were noted and he had 
normal muscle strength in left and right lateral rotation, 
though he had pain with left lateral rotation.  No muscle 
herniation was noted and there was no loss of muscle 
function.  It was stated that there was pain in the exit 
wound, but there was no adherence to underlying tissue and no 
irregular atrophic signs or scaly skin.  The scar was stable 
without elevation or depression and was stated to be 
superficial.  Additionally, it was stated to have the same 
color as his normal skin.  Finally, there was no induration 
or inflexibility or limitation of motion.  The examiner 
stated that the appellant noted some daily pain, which was 
mild in intensity but that could increase to moderate in 
intensity as he increased his activity.  He was stated to be 
able to perform his activities of daily living despite this 
pain.  The examiner reiterated that the latissimus dorsi, 
obliquus externus, and serratus posterior muscles were each 
injured due to the gunshot wound based on anatomy.  However, 
the examiner stressed that their function appeared to be 
normal despite having continued pain in this region and that 
there was no change from baseline testing such as increased 
pain, weakness, fatigue, or lack of coordination.  

The preponderance of the evidence is against the appellant's 
claim.  With regard to the left elbow, the March 2004 VA 
examination report stated that the left elbow had full range 
of motion and that there was no evidence of any scar present 
in that area.  With regard to the appellant's scars of the 
left side and left back, it was stated in the January 2006 VA 
examination report that the entrance scar was 1cm in diameter 
and the exit scar was 3cm in diameter.  The entrance wound 
was "nonsensitive" to palpation, but the exit wound had 
some mild tenderness to palpation.  No adhesions were noted.  
There was pain in the exit wound, but there was no adherence 
to underlying tissue and no irregular atrophic signs or scaly 
skin.  Additionally, the scar was stable without elevation or 
depression, was superficial, and stated to have the same 
color as his normal skin.  Finally, there was no induration 
or inflexibility or limitation of motion.  Thus, there is no 
evidence of the left elbow scar or the entrance scar of the 
gunshot wound to the left side and left back currently being 
unstable, poorly nourished, with repeated ulceration, tender, 
painful, measuring an area 144 square inches or greater, or 
causing limitation of function of the affected part.  The 
Board must conclude, therefore, that a compensable rating is 
not warranted for these scars.  However, the January 2006 VA 
examination report reveals that the exit wound scar of the 
gunshot wound to the left side and left back was painful and 
tender to palpation, which does, indeed, warrant a 10 percent 
rating.  A rating in excess of 10 percent for the exit wound 
scar, though, is not warranted under either the old or new 
skin rating criteria.  In this regard, it is emphasized that 
the evidence of record does not show that the scar causes 
limitation of function of the affected part.  Accordingly, a 
rating in excess of 10 percent is not warranted for the exit 
wound scar of the gunshot wound to the left side and left 
back.  

It is again acknowledged that the crux of the appellant's 
claim is that he is entitled to a compensable rating for 
muscle disability associated with his in-service injuries.  
The examiner who conducted the January 2006 VA examination 
stated in the report that the latissimus dorsi, obliquus 
externus, and serratus posterior were injured via the gunshot 
wound based on anatomy.  It is stressed that service medical 
records do not provide a description of the track of the 
missile.  Nonetheless, it is emphasized that the examiner 
stated that their function appeared to be normal, despite 
having continued pain in the region.  In addition, there was 
no change from baseline testing such as increased pain, 
weakness, fatigue, or lack of coordination.  There is no 
evidence of such things as loss of deep fascia or muscle 
substance, or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
The objective medical evidence of record does not reflect any 
residuals other than the scars and this indicates only slight 
disability of muscles under 38 C.F.R. § 4.56.  Under 
38 C.F.R. § 4.73, the schedule of ratings for muscle 
injuries, a slight muscle injury does not warrant a 
compensable rating.  See Diagnostic Codes 5302, 5319 dealing 
with the specified muscles.  It must be emphasized that the 
function of those muscle has not been shown to have any 
associated impairment.  Accordingly, the appellant's claim 
must be denied.  

As a final note, the January 2006 VA examination report 
reflects that the appellant has a prominence over his left 
rib from a healed fracture.  Indeed, the appellant's service-
connected condition includes residuals of a fracture of the 
left 11th rib.  However, this condition does not warrant a 
separate compensable rating.  This condition would most 
appropriately be rated be analogy under 38 C.F.R. § 4.71a, DC 
5297.  See 38 C.F.R. § 4.20.  However, in order to warrant a 
compensable rating under DC 5297, the evidence would have to 
show either removal of one rib or resection of two or more 
ribs without regeneration.  Such is not demonstrated in the 
instant matter.  Moreover, it does not appear that the 
involved rib is associated with any significant residual 
impairment or functional loss.  Therefore, the appellant's 
claim for a rating in excess of 10 percent for residuals of 
gunshot wounds to the left elbow and left side and back, 
including scars and fracture of the left 11th rib, must be 
denied.  

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					II.  VCAA
      
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a June 2004 letter informed the 
appellant of what the evidence needed to show in order to 
establish entitlement to an increased rating.  The letter 
also informed the appellant of VA's duty to assist him in 
obtaining evidence for his claim.     
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the June 2004 VCAA notice letter to the 
appellant stated that if he had any evidence in his 
possession that pertained to his claim, to please send it to 
VA.  

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the appellant having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, after the June 
2004 VCAA letter were sent to the appellant the claim was 
readjudicated by the AOJ in the April 2005 and February 2006 
supplemental statements of the case.  

Finally, it is noted that the claims folder contains VA 
progress notes that had been misfiled and not associated with 
the claims folder at the time of the February 2006 
supplemental statement of the case.  However, a review of 
these progress notes reveals that, though they contain 
references to a healed scar of gunshot wound on the left 
back, they do not contain anything more specific regarding 
the appellant's scars.  Nor do they contain any evidence of 
muscle disability.  Accordingly, this evidence is not 
relevant to the claim on appeal and, concomitantly, failure 
of the AOJ to have considered such evidence in the first 
instance is harmless error.     

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

A rating in excess of 10 percent for residuals of gunshot 
wounds to the left elbow and left side and back, including 
scars and fracture of the left 11th rib, is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


